Citation Nr: 0905486	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  07-27 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals, low back strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
a service-connected cervical strain with radiculitis, right 
upper extremity.

3.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.

4. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1967 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

In January 2009, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement 
withdrawing his appeal for increased disability ratings for 
residuals, low back strain; cervical strain with radiculitis, 
right upper extremity; and bilateral hearing loss; and 
whether new and material evidence had been submitted to 
reopen a previously denied claim for entitlement to service-
connection for tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran on the issues of increased disability ratings for 
residuals, low back strain; cervical strain with radiculitis, 
right upper extremity; and bilateral hearing loss; and 
whether new and material evidence had been submitted to 
reopen a previously denied claim for entitlement to service-
connection for tinnitus, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204(c) (2008).

The Veteran filed a substantive appeal (VA Form 9) in May 
2008 with respect to the abovementioned issues and requested 
either a hearing at a local VA office before a member or 
members of the BVA or a videoconference hearing.  In January 
2009 the RO sent the veteran a letter informing him that he 
had been scheduled for a videoconference hearing in February 
2009.  Later in January 2009, the veteran submitted a written 
statement to the RO requesting to withdraw his request for an 
appeal.  With respect to the veteran's right to a hearing, 
the Board finds that all due process has been satisfied.

As the veteran has withdrawn his appeal as to the 
abovementioned issues, there remain no allegations of error 
of fact or law for appellate consideration on these issues.  
Therefore, the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) are not applicable.  Accordingly, the 
Board does not have jurisdiction to review the appeal.


ORDER

The appeal is dismissed.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


